Name: 87/600/Euratom: Council Decision of 14 December 1987 on Community arrangements for the early exchange of information in the event of a radiological emergency
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  politics and public safety;  information and information processing;  organisation of work and working conditions;  electrical and nuclear industries
 Date Published: 1987-12-30

 30.12.1987 EN Official Journal of the European Communities L 371/76 COUNCIL DECISION of 14 December 1987 on Community arrangements for the early exchange of information in the event of a radiological emergency (87/600/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 31 thereof, Having regard to the proposal from the Commission, submitted after obtaining the opinion of the group of persons appointed by the Scientific and Technical Committee, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 (b) of the Treaty requires the Community to establish uniform safety standards to protect the health of workers and of the general public; Whereas, on 2 February 1959, the Council adopted Directives laying down basic standards for the protection of the health of workers and the general public against the dangers arising from ionizing radiations (3), which were last amended by Directive 80/836/Euratom (4) and Directive 84/467/Euratom (5); Whereas Article 45 (5) of Directive 80/836/Euratom already requires that any accident involving exposure of the population be notified as a matter of urgency, when the circumstances so require, to neighbouring Member States and to the Commission; Whereas Articles 35 and 36 of the Treaty already provide that Member States are to establish the facilities necessary to carry out continuous monitoring of the level of radioactivity in the air, water and soil and to communicate such information to the Commission so that it is kept informed of the levels of radioactivity to which the public is exposed; Whereas Article 13 of Directive 80/836/Euratom requires Member States regularly to transmit to the Commission results of reviews and estimates referred to in that Article; Whereas the accident at the nuclear power station at Chernobyl in the Soviet Union demonstrated that, in the event of a radiological emergency and in order to fulfil its tasks, the Commission needs to receive promptly all relevant information in an agreed format; Whereas some bilateral arrangements have been agreed upon by Member States and whereas all Member States have signed the IAEA Convention on Early Notification of a Nuclear Accident; Whereas these Community arrangements will ensure that all Member States are promptly informed in the event of a radiological emergency in order to provide that the uniform standards for protection of the population as is laid down in the Directives made pursuant to Title Two, Chapter III, of the Treaty are applied throughout the Community; Whereas the establishment of Community arrangements for the early exchange of information does not affect the rights and obligations of Member States under bilateral and multilateral treaties or conventions; Whereas, in furtherance of international cooperation, the Community will participate in the IAEA Convention on Early Notification of a Nuclear Accident, HAS ADOPTED THIS DECISION: Article 1 1. These arrangements shall apply to the notification and provision of information whenever a Member State decides to take measures of a wide-spread nature in order to protect the general public in case of a radiological emergency following: (a) an accident in its territory involving facilities or activities referred to in paragraph 2 from which a significant release of radioactive material occurs or is likely to occur; or (b) the detection, within or outside its own territory, of abnormal levels of radioactivity which are likely to be detrimental to public health in that Member State; or (c) accidents other than those specified in {a) involving facilities or activities referred to in paragraph 2 from which a significant release of radioactive material occurs or is likely to occur; or (d) other accidents from which a significant release of radioactive materials occurs or is likely to occur. 2. The facilities or activities referred to in paragraph 1 (a) and 1 (c) are the following: (a) any nuclear reactor, wherever located; (b) any other nuclear fuel cycle facility; (c) any radioactive waste management facility; (d) the transport and storage of nuclear fuels or radioactive wastes; (e) the manufacture, use, storage, disposal and transport of radioisotopes for agricultural, industrial, medical and related scientific and research purposes; and (f) the use of radioisotopes for power generation in space objects. Article 2 1. When a Member State decides to take measures as referred to in Article 1, that Member State shall: (a) forthwith notify the Commission and those Member States which are, or are likely to be, affected of such measures and the reasons for taking them; (b) promptly provide the Commission and those Member States which are, or are likely to be, affected with available information relevant to minimizing the foreseen radiological consequences, if any, in those States. 2. A Member State should whenever possible provide the Commission and those Member States which are likely to be affected with notification of its intention to take without delay measures as referred to in Article 1. Article 3 1. The information to be provided pursuant to Article 2 (1) (b) shall, without jeopardy to matters of national security, include, as far as practicable and appropriate, the following: (a) the nature and time of the event, its exact location and the facility or the activity involved; (b) the assumed or established cause and the foreseeable development of the accident relevant to the release of the radioactive materials; (c) the general characteristics of the radioactive release, including the nature, probable physical and chemical form and the quantity, composition and effective height of the radioactive release; (d) information on current and forecast meteorological and hydrological conditions, necessary for forecasting the dispersion of the radioactive release; (e) the results of environmental monitoring; (f) the results of measurements of foodstuffs, feeding-stuffs and drinking water; (g) the protective measures taken or planned; (h) the measures taken, or planned, to inform the public; (i) the predicted behaviour over time of the radioactive release. 2. The information shall be supplemented at appropriate intervals by further relevant information, including the development of the emergency situation and its foreseeable or actual termination. 3. The Member State referred to in Article 1 shall, in accordance with Article 36 of the Treaty, continue to inform the Commission at appropriate intervals of the levels of radioactivity as laid down in paragraph 1 (e) and (f). Article 4 Any Member State, upon receipt of the information set out in Articles 2 and 3, shall: (a) promptly inform the Commission of the measures taken and recommendations issued following the receipt of such information; (b) inform the Commission, at appropriate intervals, of the levels of radioactivity measured by their monitoring facilities in foodstuffs, feedingstuffs, drinking water and the environment. Article 5 1. Upon receipt of the information referred to in Articles 2, 3 and 4, the Commission shall, subject to Article 6, immediately forward it to the competent authorities of all other Member States. Likewise the Commission shall forward to all Member States any information it receives about significant increases in the level of radioactivity or about nuclear accidents in non-Community countries and especially those adjacent to the Community. 2. Detailed procedures for the transmission of the information referred to in Articles 1 to 4 shall be agreed by the Commission and the competent authorities of the Member States and tested at regular intervals. 3. Each Member State shall indicate to the Commission the competent national authorities and points of contact designated to forward or receive the information set out in Articles 2 to 5. The Commission shall in turn communicate this and details of the designated Commission service to the competent authorities of the other Member States. 4. Points of contact and the designated Commission service shall be available on a 24 hour basis. Article 6 1. Information received pursuant to Articles 2, 3 and 4 may be used without restrictions except when such information is provided in confidence by the notifying Member State. 2. Information received by the Commission relating to an establishment of the Joint Research Centre will not be circulated or released without the agreement of the host Member State. Article 7 This Decision does not affect the reciprocal rights and obligations of the Member States resulting from bilateral or multilateral agreements or Conventions existing or to be concluded in the field covered by this Decision and in accordance with its object and purpose. Article 8 Member States shall take the measures necessary to comply with this Decision within three months of the date of its notification. Article 9 This Decision is addressed to the Member States. Done at Brussels, 14 December 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 318, 30. 11. 1987. (2) OJ No C 105, 21. 4. 1987, p. 9. (3) OJ No 11, 20. 2. 1959, p. 221/59. (4) OJ No L 246, 17. 9. 1980, p. 1. (5) OJ No L 265, 5. 10. 1984, p. 4.